Judgment unanimously affirmed. Memorandum: The court did not abuse its discretion in denying defendant’s oral request to withdraw his guilty plea (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520, 524-525; People v Tinsley, 35 NY2d 926, 927; People v Lee, 132 AD2d 625; People v Stubbs, 110 AD2d 725, 726; People v Kelsch, 96 AD2d 677). The record reflects that defendant’s guilty plea was knowingly and voluntarily made in the presence of counsel and after the court had fully apprised him of the consequences of his plea (see, People v Harris, 61 NY2d 9; People v Gomez, 142 AD2d 649, lv dismissed 73 NY2d 786). Defendant’s generalized claim of innocence, which was not made during the plea allocution, and is unsupported by the record, did not entitle him to withdraw his guilty plea (see, People v Gardner, 150 AD2d 722).
Defendant’s challenge to the adequacy of his plea allocution is similarly lacking in merit. Defendant’s factual recitation was sufficient, but, even if "defendant’s allocution did not establish the essential elements of the crime to which he pleaded guilty, it would not require vacatur of his plea since there is no suggestion in the record that the plea was improvident or baseless” (People v Duff, 158 AD2d 711, lv denied 76 NY2d 734; see also, People v Nixon, 21 NY2d 338, 350, cert denied sub nom. Robinson v New York, 393 US 1067; People v Phelps, 140 AD2d 637, lv denied 72 NY2d 977). (Appeal from Judgment of Allegany County Court, Feeman, J.—Burglary, 3rd Degree.) Present—Callahan, J. P., Doerr, Green, Lawton and Davis, JJ.